THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as of July
15, 2002, is entered into between PLANTRONICS, INC., a Delaware corporation (the
"Company"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").

RECITALS

WHEREAS, the Company and the Bank have previously entered into that certain
Credit Agreement, dated as of November 29, 1999 (as amended by that certain
First Amendment to Credit Agreement, dated as of November 27, 2000, and that
certain Second Amendment to Credit Agreement, dated as of November 1, 2001, the
"Credit Agreement"), pursuant to the terms of which the Bank has made various
financial accommodations available to the Company; and

WHEREAS, the Company and the Bank have agreed to amend the Credit Agreement on
the terms and conditions contained herein;

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 1. Defined Terms. Each capitalized term used but not otherwise defined herein
    has the meaning ascribed thereto in the Credit Agreement.
 2. Amendment to Credit Agreement. Section 1.01 of the Credit Agreement is
    hereby amended by amending and restating the term "Revolving Termination
    Date" contained therein to read in full as follows:

    "Revolving Termination Date" means the earlier to occur of: (a) July 31,
    2003; and (b) the date on which the Commitment terminates in accordance with
    the provisions of this Agreement.

 3. Recresentations. Warranties and Covenants. As of the date hereof, the
    Company hereby remakes all of the representations and warranties made by it
    in the Credit Agreement (except to the extent such representations and
    warranties expressly relate solely to an earlier date) and reaffirms all of
    its covenants and other obligations contained in the Credit Agreement. The
    Company further certifies that: (a) as of. the date hereof, there exists no
    Default or Event of Default; and (b) no Default or Event of Default will
    result from the effectiveness of this Amendment.
 4. General Provisions.
     a. Except as otherwise expressly provided herein, all of the terms and
        conditions of the Credit Agreement shall remain unchanged and in full
        force and effect.
     b. This Amendment shall be deemed incorporated into, and a part of, the
        Credit Agreement. This Amendment is a Credit Document.
     c. This Amendment is made pursuant to Section 10.01 of the Credit Agreement
        and shall be binding upon and inure to the benefit of the parties hereto
        and thereto and their respective successors and assigns. No third party
        beneficiaries are intended in connection with this Amendment.
     d. This Amendment shall become effective as of the date first written above
        upon the execution and delivery of this Amendment by each of the parties
        hereto. This Amendment may be executed in any number of separate
        counterparts, each of which, when so executed, shall be deemed an
        original, and all of such counterparts taken together shall be deemed to
        constitute but one and the same instrument. Each of the parties hereto
        understands and agrees that this Amendment may be delivered by any party
        thereto either in the form of an executed hard copy original or an
        executed original sent by facsimile transmission to be followed promptly
        by delivery of a hard copy original, and that any failure by any party
        to receive the hard copy executed original of this Amendment shall not
        diminish the binding effect of receipt of an executed original sent by
        facsimile transmission.
     e. The illegality or unenforceability of any provision of this Amendment
        shall not in any way affect or impair the legality or enforceability of
        the remaining provisions of' his Amendment, the Credit Agreement or any
        other Credit Document.
     f. The Company hereby confirms that the provisions set forth in Article 10
        of the Credit Agreement (including, without limitation, Section 10.04(a)
        as to governing law and Section 10.04(b) as to jurisdiction) are
        applicable to this Amendment, and the Company hereby reaffirms all of
        its obligations under Article 10 of the Credit Agreement in respect of
        this Amendment, including, without limitation, under Section 10.04
        thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above. .

PLANTRONICS, INC.
a Delaware corporation

 

By: /s/ Barbara Scherer


Name: Barbara Scherer
Title: SVP and CFO





By: /s/ Ken Kannappan


Name: Ken Kannappan
Title: CEO



 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

By: /s/ R. Steve Seldornidge


Name: R. Steve Seldornidge
Title: Vice President



 

 

 